                                                     Case 3:18-cv-00192-MMD-WGC Document 44 Filed 10/06/20 Page 1 of 2




                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 4    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 5    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 6    rdaniels@kcnvlaw.com

                                                 7    Attorneys for Defendants
                                                      Armando Lozano-Carrera and Milton Hsieh
                                                 8

                                                 9                                       UNITED STATES DISTRICT COURT

                                                10                                           DISTRICT OF NEVADA

                                                11    VINCENT FREEMAN, II,                               CASE NO.:      3:18-cv-00192-MMD-WGC

                                                12                         Plaintiff,
                                                      vs.                                                    STIPULATION AND ORDER TO
                                                13                                                           EXTEND DISPOSITIVE MOTION
                                                      ARMANDO LOZANO-CARRERA, in his                                 DEADLINE
                                                14    individual and official capacities; and
                                                      MILTON HSIEH, in his individual and                                (First Request)
                                                15    official capacities; et al.

                                                16                         Defendants.

                                                17              Defendants Armando Lozano-Carrera and Milton Hsieh (the “LVMPD Defendants”) and

                                                18    Vincent Freeman II (“Plaintiff”) agree and stipulate to extend the dispositive motion deadline

                                                19    currently set for October 28, 2020 for fifty five days making the new dispositive motion deadline

                                                20    December 22, 2020. The extension is being requested because Plaintiff recently served a

                                                21    subpoena to the Regional Justice Center seeking any video evidence of the incident claimed by

                                                22    Plaintiff in this lawsuit. The parties agree that if the Regional Justice Center produces any video
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23    footage of the incident, such footage could resolve some issues and potentially impact any

                                                24    dispositive motion.


                                                      2640181_1 6943.184
                                                                                                                                               Page 1 of 2
                                                     Case 3:18-cv-00192-MMD-WGC Document 44 Filed 10/06/20 Page 2 of 2




                                                 1              The Regional Justice Center has until November 22, 2020 to respond to the subpoena so

                                                 2    the parties agree that the dispositive motion deadline should be extended by thirty days after the

                                                 3    response deadline to file a dispositive motion. Thirty days after November 22, 2020 is December

                                                 4    22, 2020.

                                                 5              The parties request this extension prior to the expiration of the twenty-one deadline as

                                                 6    forth in LR 26-4. As mentioned above, there is good cause for the extension because video

                                                 7    evidence produced by the Regional Justice Center may resolve issues on a dispositive motion. As

                                                 8    such, the extension will not prejudice any party and may potentially help the parties properly

                                                 9    brief their dispositive motions for this Court. The parties are not delaying the conclusion of this

                                                10    matter; no trial date has yet been ordered.

                                                11              DATED this 6th day of October, 2020.

                                                12    KAEMPFER CROWELL

                                                13    By: /s/ Ryan W. Daniels                            By: /s/ Travis N. Barrick
                                                         LYSSA S. ANDERSON                                    Travis N. Barrick, Esq.
                                                14       Nevada Bar No. 5781                                  Nevada Bar No. 9257
                                                         RYAN DANIELS                                        GALLIAN WELKER, & BECKSTROM
                                                         Nevada Bar No. 13094
                                                15       1980 Festival Plaza Drive, #650                     540 E. St. Louis Avenue
                                                         Las Vegas, Nevada 89135                              Las Vegas, Nevada 89104
                                                16      Attorneys for Defendants                              Attorney for Plaintiff Vincent Freeman
                                                         Armando Lozano-Carrera and Milton
                                                17       Hsieh

                                                18
                                                                IT IS SO ORDERED.
                                                19
                                                                DATED: October 6, 2020.
                                                20

                                                21

                                                22                                                     UNITED STATES MAGISTRATE JUDGE
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23

                                                24


                                                      2640181_1 6943.184
                                                                                                                                               Page 2 of 2
